          Case 1:19-cv-00573-JEB Document 28 Filed 05/05/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               |
JUDICIAL WATCH, INC.,                          |
                                               |
              Plaintiff,                       |
                                               |
              v.                               |    Civil Action No.: 19-0573 (JEB)
                                               |
U.S. DEPARMENT OF JUSTICE,                     |
                                               |
              Defendant.                       |
                                               |

                   JOINT STATUS REPORT AND PROPOSED SCHEDULE

       Pursuant to the Court’s Minute Order of March 4, 2020, Plaintiff Judicial Watch, Inc.

(“Plaintiff”) and Defendant U.S. Department of Justice, on behalf of its component-agency the

Federal Bureau of Investigation (“FBI”), by and through undersigned counsel, report to the Court

as follows.

       The Complaint in this action was filed under the Freedom of Information Act (“FOIA”) on

       March 1, 2019. Defendant answered the Complaint on April 8, 2019.

       This lawsuit involves a multipart FOIA request directed to the FBI for records of

       communications and meetings between former FBI general counsel James Baker and for

       DOJ attorney and current Perkins Coie partner Michael Sussman. (Compl. ¶ 5)

Parts 1 and 2 of the FOIA Request

       The FBI asserted a privacy Glomar in conjunction with FOIA Exemptions 6 and 7(C) for

       parts 1 and 2 of the request and moved for summary judgment regarding parts 1 and 2 of

       the request.

       On November 26, 2019, the Court issued an Order [ECF No. 17] and Memorandum

       Opinion [ECF No. 18] denying Defendant’s Motion for Summary Judgment.
        Case 1:19-cv-00573-JEB Document 28 Filed 05/05/20 Page 2 of 4




      On December 31, 2019, Defendant filed a Motion for Reconsideration [ECF No. 20]

      regarding the Court’s November 26, 2019, Order and Memorandum Opinion.

      After full briefing by the parties, the Court granted the motion in part and denied it in part.

      [ECF No. 27]. Specifically, the Court held that the Defendant may maintain a Glomar

      response for Parts 1 and 2, except for communications that demonstrate that a meeting

      between Sussman and Baker occurred in September 2016.

      On Wednesday, April 29, 2020, the FBI issued a response to Parts 1 and 2 by maintaining

      the Exemption 6 and 7(C) Glomar response to the matter allowed by the Court, and

      asserting an Exemption 7(D) Glomar response to the portion that seeks “communications

      that demonstrate that a meeting between Sussman and Baker occurred in September 2016.”

Part 3 of the FOIA Request

      The FBI has completed the search for records and determined there are approximately

      15,000 pages of records that are potentially responsive to part 3 of the request.

      The FBI made its first production of non-exempt portions of responsive records in August

      2019, and continued to make monthly productions, until they were interrupted by the

      closure of FBI’s Record/Information Dissemination Section ("RIDS") on March 17, 2020.

      See Declaration of David M. Hardy. The FBI reports that RIDS resumed operations on a

      limited basis on April 29, 2020. Id. ¶ 17. Consistent with social distancing guidance, no

      more than one third of RIDS employees were permitted to work on any given day.

      Accordingly, each unit was divided into three teams, and each team was to report to work

      on a rotating basis. Many employees will be unavailable to report to work, however, due

      to (1) being at higher risk for severe illness; (2) being ill; or (3) child care issues. Id. ¶¶

      18-19. Therefore, because each RIDS employee available to return to work will only be

      able to work one or two days per week, the capacity is expected to be significantly limited.

                                                2
        Case 1:19-cv-00573-JEB Document 28 Filed 05/05/20 Page 3 of 4




      Id. ¶ 21. Additionally, it was anticipated that the initial days in the office would require

      some period of orientation and adjustment to the new circumstances.

      On April 30, 2020, RIDS learned that an employee who reported to work was symptomatic

      for COVID-19. To prevent the potential spread of the virus, RIDS halted operations again

      at Noon on April 30, 2020, so that there could be a deep cleaning of the workspace. Later

      that evening, it was discovered that another employee who reported to work had potentially

      been exposed to a positive COVID-19 case outside of the workplace, and the FBI

      determined that RIDS should remain closed for another deep cleaning on May 1, 2020.

      Both employees subsequently self-quarantined. These cleanings were necessary to ensure

      the health and safety of RIDS employees, and similar circumstances can be anticipated as

      the pandemic continues and as RIDS continues to bring employees back to work.

      In short, while RIDS is resuming operations, it is doing so with significantly diminished

      staffing levels necessary to ensure the health and safety of staff who are reporting to work.

      Moreover, the future impacts of COVID-19 on staffing levels are unpredictable.

      Considering these limitations, RIDS anticipates being able to provide a report on May 29,

      2020, in which it will provide an update concerning its ability to process the responsive

      records.

       Given the large number of potentially responsive pages located in the search for records

      regarding part 3 of the request, Defendant intends to confer with Plaintiff regarding the

      potential narrowing of part 3.

Proposed Next Steps

      The parties propose that they provide the Court with a further status report regarding the

      processing of Part 3 of the request on or before July 7, 2020.



                                                3
         Case 1:19-cv-00573-JEB Document 28 Filed 05/05/20 Page 4 of 4




Dated: May 5, 2020

Respectfully submitted,

 /s/ James F. Peterson                TIMOTHY J. SHEA, D.C. Bar No. 437437
 JAMES F. PETERSON,                   United States Attorney
 D.C. Bar No. 450171
 JUDICIAL WATCH, INC                  DANIEL F. VAN HORN, D.C. Bar No. 924092
 425 Third street, SW, suite 800      Chief, Civil Division
 Washington, DC 20024
 (202) 646-5175                       /s/ Darrell C. Valdez
 Fax: (202) 646-5199                  DARRELL C. VALDEZ, D.C. Bar No. 420232
 Email: jpeterson@judicialwatch.org   Assistant United States Attorney
                                      555 Fourth Street, N.W.
 Counsel for Plaintiff                Washington, D.C. 20530
                                      Telephone: (202) 252-2507
                                      Darrell.Valdez@usdoj.gov

                                      Counsel for Defendant




                                        4
